Citation Nr: 0844345	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 22, 2006, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted the veteran service connection for 
bilateral hearing loss, effective March 22, 2006.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2008.  The 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  A June 1975 rating decision denied the veteran's claim of 
entitlement to service connection for hearing loss; no appeal 
was taken from that determination.

2.  No document of record received during the period from 
June 1975 through November 29, 1992 may be reasonably 
construed as a formal or informal claim for service 
connection for bilateral hearing loss.

3.  A formal claim to reopen the claim for service connection 
for bilateral hearing loss was received on November 30, 1992.

2.  Entitlement to service connection for hearing loss did 
not arise until May 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to March 22, 2006, 
for the award of service connection for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 5110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the June 2006 rating decision granted service connection 
for bilateral hearing loss, such claim is now substantiated.  
As such, the filing of a notice of disagreement as to the 
effective date assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 
to 23356 (April 30, 2008).  Rather, the veteran's appeal as 
to the effective date assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  In this regard, the Board notes that 
in the April 2006 VCAA notice letter the veteran received 
notice regarding the assignment of an effective date in the 
event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, a statement of 
the case issued in May 2007, under the heading "PERTINENT 
LAWS; REGULATIONS; RATING SCHEDULE PROVISIONS," set forth 
the relevant regulatory criteria, including the provisions of 
38 C.F.R. § 3.400, for consideration in the veteran's appeal.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA and private records.  The veteran 
provided testimony at a May 2008 Board hearing, the 
transcript of which is of record.  The record also contains 
the veteran's written statements in support of his appeal.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.


Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  Applicable regulatory 
and statutory provisions stipulate that the effective date 
for an award of service connection based on a claim reopened 
after final disallowance, as in the instant case, will be the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

In a June 1975 rating decision, the RO denied service 
connection for hearing loss.  The veteran was notified of the 
denial in June 1975, with appellate rights, and did not 
appeal.  The June 1975 rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the veteran did not perfect an appeal of the June 1975 
RO decision, it became final and is not subject to revision 
in the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in the June 1975 rating decision has not been alleged 
(May 2008 Board hearing transcript (Tr.), at page 13), and 
that rating decision is a legal bar to an effective date 
prior to the date of the decision.

In March 2006 VA received the veteran's request to reopen his 
claim of service connection for bilateral hearing loss.  
Service connection for hearing loss, effective March 22, 
2006, was granted in the June 2006 rating decision on appeal.  
As such, the question before the Board is whether, subsequent 
to the June 1975 rating decision and prior to March 22, 2006, 
the veteran communicated an intent to reopen his claim 
seeking service connection for hearing loss.  38 C.F.R. § 
3.155.

At his May 2008 Board hearing, the veteran essentially 
indicated that he had not sought service connection for 
hearing loss subsequent to the 1975 denial of his hearing 
loss claim and prior to his March 2006 application to reopen 
his hearing loss claim.  The Board notes, however, that on 
November 30, 1992, VA received from the veteran a VA Form 21-
526 (Veteran's Application For Compensation or Pension), 
which referenced an attached VA Form 21-4138 (Statement in 
Support of a Claim), which included the typewritten comment 
"CONTINUED FROM VA FORM 21-526, #24," and listed, among 
other disabilities, bilateral hearing loss.  A review of 
rating decisions dated in March 1993, August 1993, June 1995, 
and January 2000 reveals that the issue of service connection 
for bilateral hearing loss was not adjudicated.

In the case of Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. 
Cir. 2006), the Federal Circuit essentially held that where 
the veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claims, the second claim is deemed denied, and the 
appeal period begins to run.  Deshotel, 457 F. 3d 1261.  
Applying Deshotel to this case, the RO's March 1993, August 
1993, June 1995, and January 2000 denials, although they did 
not explicitly address the hearing loss claim, are deemed to 
be denials of that claim.

In the case of Ingram v. Nicholson, 21 Vet. App. 232, 255 
(2007), the United States Court of Appeals for Veterans 
Claims essentially held that an RO's denial of a claim can 
become final only after the claimant has been furnished 
notice from which he can reasonably deduce that the claim has 
been adversely adjudicated.  If Ingram is applied to this 
case, the veteran's November 1992 claim for service 
connection for hearing loss would be deemed as a pending 
appeal.  The Board observes, however, that an award of 
service connection based on a claim reopened after final 
disallowance, as in the instant case, will be the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  Thus, even if the November 1992 
claim for hearing loss is deemed by VA to be pending (in 
other words, to be the claim on appeal), an effective date 
earlier than March 2006 could not be granted in this case, 
unless there is evidence showing entitlement to service 
connection for hearing loss prior to March 2006.  However, no 
evidence of hearing loss and a link to service is present in 
the record until the May 2006 VA audiological examination.  
Thus, even as Ingram applies in this case, the provisions of 
38 C.F.R. § 3.400(r) would still prohibit an award earlier 
than March 2006, as entitlement to that award did not arise 
prior to March 2006.

Other than the aforementioned November 1992 claim, nothing 
else in the claims file received following the June 1975 RO 
denial, and prior to March 22, 2006, may be construed as a 
formal or an informal claim seeking to reopen the claim of 
service connection for hearing loss, and the veteran has not 
referenced any document or evidence indicating an earlier 
application to reopen the claim.

The Board observes that a private audiogram dated in January 
2003 is associated with the claims file.  The January 2003 
private audiogram, however, was not received until March 22, 
2006, and it can not be used to establish an earlier 
effective date in this case.  38 C.F.R. § 3.157(b)(2).

While the issue of CUE in the June 1975 rating decision is 
not formally before the Board, the Board observes that the 
veteran's main contention in this case centers on his 
assertion that his May 1974 service separation examination 
showed that he had hearing loss at the time of his discharge 
from service.  Audiometric findings on the May 1974 service 
separation examination (International Standards Organization 
(ISO) units) were, in pertinent part, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT


25

5
LEFT
5





Under current law, the determination of whether the veteran 
has impaired hearing is governed by Hensley v. Brown, 
5 Vet.App. 155, 157 (1993).  Pursuant to Hensley, the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
In this regard, right ear impaired hearing was present on 
examination for discharge from service as his hearing 
threshold level was 25 decibels at 2000 Hertz.  However, 
under current law, a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385 (2008).

The Board observes that 38 C.F.R. § 3.385 was not in effect 
at the time of the RO's decision denying service connection 
for bilateral hearing loss in June 1975.  The provisions 
establishing service connection for hearing loss at that time 
were the same as the provisions establishing service 
connection for general disabilities in effect presently.  In 
this regard, the Board notes that the veteran's ears were 
clinically evaluated as normal on the May 1974 service 
examination report, and hearing loss was not diagnosed, nor 
demonstrated under the law then in effect.  Further, no 
medical opinion was of record at the time of the June 1975 RO 
decision noting any current hearing loss related to hearing 
loss in service or within one year thereafter. 

In short, the preponderance of the evidence is against the 
claim, and an effective date earlier than March 22, 2006, for 
the grant of service connection for bilateral hearing loss is 
not warranted.


ORDER

An effective date earlier than March 22, 2006, for the grant 
of service connection for hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


